           Case 2:19-cr-00414-JS Document 26 Filed 01/02/20 Page 1 of 1
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :    Date of Notice:
                                                 :    January 2, 2020
vs.                                              :
                                                 :
                                                 :    Criminal No. 19-414-2
BAHAA DAWARA #69940-066
FDC Philadelphia
P.O. Box 562
Philadelphia, PA 19105
FEDERAL CUSTODY

                                             NOTICE

              TAKE NOTICE that the above-entitled case has been set for Hearing on
Motion to Vacate Pretrial Detention Order in the United States District Court, United States
Courthouse, 601 Market Street, Philadelphia, Pennsylvania, on Wednesday, January 8, 2020, at
10:00 A.M. before the Honorable Juan R. Sánchez, in Courtroom 14B.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE
COURTROOM ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT
FAILS TO APPEAR AS DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH
WARRANT ISSUED.

              If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.

                                                  Very truly yours,

                                                  /s/Nancy E. DeLisle

                                                  Nancy E. DeLisle
                                                  Deputy Clerk to Chief Judge Sánchez
                                                  267-299-7789

      NO INTERPRETER REQUIRED

                                 Notice to:
                                      Defendant                              (via MAIL)
                                      Gerald Stein, Esq.                     (via EMAIL)
                                      Jeanine M. Linehan, AUSA               (via EMAIL)
                                      U.S. Marshal                           (via EMAIL)
                                      Probation Office                       (via EMAIL)
                                      Pretrial Services                      (via EMAIL)
                                      Crystal Wardlaw                        (via EMAIL)
